Name: 2014/174/CFSP: Political and Security Committee Decision EUTM MALI/1/2014 of 18Ã March 2014 on the appointment of the EU Mission Commander for the European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) and repealing Decision EUTM MALI/1/2013
 Type: Decision
 Subject Matter: Africa;  defence;  EU institutions and European civil service;  European construction
 Date Published: 2014-03-29

 29.3.2014 EN Official Journal of the European Union L 95/30 POLITICAL AND SECURITY COMMITTEE DECISION EUTM MALI/1/2014 of 18 March 2014 on the appointment of the EU Mission Commander for the European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) and repealing Decision EUTM MALI/1/2013 (2014/174/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2013/34/CFSP of 17 January 2013 on a European Union military mission to contribute to the training of Malian Armed Forces (EUTM Mali) (1), and in particular Article 5 thereof, Whereas: (1) Pursuant to Article 5(1) of Decision 2013/34/CFSP, the Council authorised the Political and Security Committee (PSC), in accordance with Article 38 of the Treaty on European Union, to take the relevant decisions concerning the political control and strategic direction of EUTM Mali, including the decisions to appoint the subsequent EU Mission Commanders. (2) On 19 July 2013, the PSC adopted Decision EUTM MALI/1/2013 (2) appointing Brigadier General Bruno GUIBERT as EU Mission Commander for EUTM Mali. (3) On 15 February 2014, France proposed the appointment of Brigadier General Marc RUDKIEWICZ as the new EU Mission Commander for EUTM Mali to succeed Brigadier General Bruno GUIBERT. (4) On 21 February 2014 the EU Military Committee recommended that the PSC appoint Brigadier General Marc RUDKIEWICZ as EU Mission Commander for EUTM Mali to succeed Brigadier General Bruno GUIBERT. (5) Decision EUTM MALI/1/2013 should be repealed. (6) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications, HAS ADOPTED THIS DECISION: Article 1 Brigadier General Marc RUDKIEWICZ is hereby appointed EU Mission Commander for the European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) as from 1 April 2014. Article 2 Decision EUTM MALI/1/2013 is hereby repealed. Article 3 This Decision shall enter into force on 1 April 2014. Done at Brussels, 18 March 2014. For the Political and Security Committee The ChairperÃ on W. STEVENS (1) OJ L 14, 18.1.2013, p. 19. (2) Political and Security Committee Decision EUTM MALI/1/2013 of 19 July 2013 on the appointment of an EU Mission Commander for the European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) (OJ L 202, 27.7.2013, p. 22).